—Appeal from judgment, Supreme Court, New York County (Harold Tompkins, J.), entered May 22, 1992, which, *320upon respondent’s failure to appear on the calendar call, granted petitioner’s application pursuant to CPLR article 78 to annul respondent’s determination denying petitioner’s application to alter its premises, and directed respondent to approve such alteration application, unanimously dismissed, without costs.
No appeal lies from a default judgment, the proper remedy being a motion to vacate the default (7 Weinstein-Korn-Miller, NY Civ Prac ¶ 5511.10). Concur — Carro, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ.